419 N.W.2d 70 (1987)
In the Matter of the Application for the DISCIPLINE OF R. Kathleen MORRIS, an Attorney at Law of the State of Minnesota.
No. C1-86-1770.
Supreme Court of Minnesota.
November 13, 1987.

ORDER
On October 22, 1986, the Director of Lawyers Professional Responsibility filed with this court a petition seeking disciplinary action against respondent R. Kathleen Morris, a Minnesota attorney duly admitted to practice law before this court and the other courts of the state. Following the filing of an answer to the petition, this court referred the matter to the Honorable James E. Preece, Judge of the District Court, Ninth Judicial District, as referee to make and report to this court findings of fact and recommendations for disposition. Following hearings, Judge Preece filed his findings of fact, conclusions and recommendations with this court on October 21, 1987. Judge Preece concluded respondent's conduct in failing to disclose exculpatory information to persons accused of crime in prosecutions in Scott County violated DR 1-102(A)(4) and (5), DR 7-102(A)(3), DR 7-103(B) and DR 7-106(A), Minnesota Code of Professional Responsibility. The referee further found that respondent's conduct in violating Judge Mansur's order for sequestration of child witnesses violated DR 1-102(A)(4) and (5), DR 7-102(A)(3) and DR 7-106(A), Minnesota Code of Professional Responsibility. The referee recommended that respondent receive a public reprimand. By letter to this court respondent's attorney waived her right under the rules for oral argument and agreed the matter could be placed on our nonoral calendar for consideration based upon the referee's findings. By responsive letter addressed to this court, the Director likewise agreed to dispense with briefing and oral argument. The court, construing the letters from respondent's counsel and from the Director as a stipulation waiving all rights either may have following the filing of the referee's report, and having examined the referee's findings of fact, conclusions of law and recommendations, and having adopted the aforesaid findings, sitting en banc,
NOW ORDERS:
1. The respondent R. Kathleen Morris is publicly reprimanded for the unprofessional conduct as found by the referee in his conclusions.
2. Respondent within 60 days of the date of this order shall pay costs to the Office of the Director of Lawyers Professional Responsibility in the amount of $750.00.